December 31, 2004


Mr. Thad D. Spalding
Hermes Sargent Bates, LLP
1717 Main Street, Suite 3200
Dallas, TX 75201
Mr. Kenneth W. Fuqua
Fuqua Hudnall & Gappelberg, LLP
3000 San Jacinto Street
Dallas, TX 75204-5786

RE:   Case Number:  02-1097
      Court of Appeals Number:  05-01-01040-CV
      Trial Court Number:  CC-00-333-D

Style:      FFE TRANSPORTATION SERVICES, INC.
      v.
      LARRY FULGHAM AND DEBRA FULGHAM

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  The Court of  Appeals'  opinion  is
ordered published.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Earl     |
|   |Bullock      |
|   |Ms. Lisa Matz|